FILED
                                                                                COURT OF APPEALS
                                                                                    DIVISION Ii

                                                                               2015 AUG l I   AM 9: 08
                                                                               STATE OF WASHINGTON
                                                                               aY
                                                                                        E I} T` t


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II


 LARRY DALE CHRISTENSEN,                                                        No. 44340 -6 -II


                                   Respondent,
                                                                         UNPUBLISHED OPINION
         V.




 JENNIFER ROACH,


                                   0


        BJORGEN, J. —       Jennifer Roach appeals a vulnerable adult protection order restraining her

from contacting     Larry   Christensen.. Roach       contends    that ( 1)   venue was improper because the


petition for the order of protection was not filed in the county she and Christensen both lived in,

2) she was deprived of her jury trial right because the trial court adjudicated the petition without

a jury, (3) she was deprived of due process of law because the trial court did not allow her to testify

or cross- examine   the   witnesses against   her, ( 4)   the person filing the petition, Richard Sutherland,

was   disqualified from acting    as   Christensen'   s   attorney- in-fact based   on a conflict of   interest, ( 5)


the trial court failed to enter findings of fact and conclusions of law, and ( 6) the trial court made

factual findings   unsupported   by    substantial evidence.
No. 44340 -6 -II




           We hold that Roach ( 1) waived her venue claim by failing to object or move to transfer

venue, (   2) was not entitled to a jury trial because the hearing on the petition was an equitable

proceeding, ( 3) was not denied due process because the trial court never prevented her from


testifying or cross- examining witnesses against her, and ( 4) waived her claim that Sutherland was

tainted by a conflict of interest by failing to raise it in the trial court or adequately brief the issue

before us. We also hold that (5) the trial court made the necessary findings of fact and conclusions

of law and ( 6) that these findings are supported by substantial evidence. We affirm.

                                                            FACTS


           In 1996, Christensen executed a durable power of attorney naming Sutherland " as his

attorney- in- fact"   should     he later become " disabled           or   incompetent."      Clerk' s Papers ( CP) at 7. In


April 2012, Christensen executed a living trust, naming himself the trust' s original trustee and

Sutherland as his successor trustee in the event of his incapacity or death. The trust granted three

people, Loretta Sutherland, Jessica Sutherland, and Roach, the power to determine whether


Christensen      had become incapacitated. Under               the trust, " all   rights   to ...   income, profits, and


control of the trust property" remained with Christensen until his death, CP at 27, at which time

all interest in the trust' s property passed, in succession, to Sutherland and then to members of his

family.

           By 2009, Christensen was showing signs of Parkinson' s disease. Roach began working

for Christensen     near   the   end of   that   year, "   cleaning   and    organizing his house" for $ 100      a day.

CP   at   213.   Over the next few months, Roach became something of a personal assistant to

Christensen before eventually moving into his house to become his " full time                           companion."    CP


at 213




                                                                2
No. 44340 -6 -II



       Roach and Christensen discovered research indicating that exercise benefitted those

suffering from Parkinson' s disease. Roach considered getting Christensen to exercise as one of

her duties, and some of Christensen' s friends and neighbors opined that he benefitted from


Roach' s physical therapy regime. In the summer of 2012, Christensen remained well enough

that he took a two week vacation through Scandinavia with Roach and one of her friends.


       By late September 2012, Roach and Christensen had returned to the United States. On

September 24, 2012, Christensen tripped over a box lying on one of the steps in his house and

fell, suffering injuries that required hospitalization. During this hospitalization, Roach used

Christensen' s automated teller machine ( ATM) card to withdraw, over several days, nearly

 2, 500 from his accounts.


       Christensen       was   discharged from the hospital     on   October 3, 2012.   Shortly thereafter,

Christensen and Roach left Christensen' s house in King County and temporarily moved into

Sutherland' s Kitsap County house. Two weeks after moving in with Sutherland, Christensen

again required hospitalization. Doctors later said that the need for hospitalization may have

resulted from lack of sleep and exhaustion from over -exercise.

       On the whole, Christensen and Roach' s stay with the Sutherlands was marked by tension

and strife. Despite Roach' s repeated statements of affection for Christensen, at least three people


heard Roach yelling at Christensen during the stay. One of these witnesses testified that she

heard Roach yelling at Christensen on no less than four.occasions and believed that on one of

those occasions she heard a slap.

        When Sutherland and his wife, Christensen' s nephew and his wife, and Roach began to

plan for how to care for Christensen after his second hospitalization, a serious conflict erupted


between Roach      and   the   others.   They   confronted   Roach   over   the large ATM withdrawals she     had
No. 44340 -6 -II




made from Christensen' s accounts during his hospitalization. Roach began crying and yelling at

the   others,   telling Christensen that         "   she was   being      attacked,"      which upset him. CP at 82. When


talk turned to the costs of Roach and Christensen' s trip to Scandinavia, Christensen " spoke up

and   said [   he]   agreed   to pay half of     all expense[ s]."         CP at 82. Roach responded by repeatedly

telling Christensen " you          said you would        pay for     all expenses on            the   trip[,]    remember?"   CP at 82.


The meeting          ended,   for the   night, with    Roach " screaming           at [   Christensen,]          saying she love[ d]

him    and   that [ the others    were]    attacking her       and   making her leave."                CP   at   83. When the


meeting resumed the next morning, Sutherland decided that the situation was untenable and told

Roach that she needed to leave his home by the end of the day. Roach responded by

 immediately ... crying and screaming repeatedly" at Christensen that she loved him and that

the   others were      forcing   her to leave him. CP           at   83.    She also told Christensen that " this has


happened before         and    that the   girlfriend gets      nothing."      CP     at   83. When Christensen tried to


comfort      her, Roach " shuffled him into the bedroom."                     CP   at     83.    He returned, immediately

 asking      questions about      his [ w] ill   and who was         in   charge."        CP    at   83.   The others took this


incident as evidence of Roach' s manipulation of Christensen.


          Sutherland and Christensen' s nephew then left to go to Christensen' s house in King

County, where they retrieved belongings that he needed during his stay with the Sutherlands.

While there, the two men noticed the house' s unsanitary conditions, including leaking and

molding skylights, filthy and malodorous conditions in the master bathroom, clutter throughout

the house, and rodent feces and garbage in the kitchen.

          On November 2, 2012, Sutherland filed a petition for a vulnerable adult protection order


in Kitsap County seeking to restrain Roach from interacting with Christensen. Sutherland filed

the petition, in part, as Christensen' s attorney- in-fact and as the trustee of Christensen' s living


                                                                     M
No. 44340 -6 -II



trust, making him Christensen' s           fiduciary.' In the petition, Sutherland, under oath, listed a

number of Roach' s acts that he contended showed abuse, neglect, and financial exploitation.


These included Roach' s demands that Christensen exercise excessively; her withdrawal of large

amounts of cash from Christensen' s bank accounts during one of his hospital stays; her travel

using Christensen' s funds; her failure to remove the clutter from Christensen' s house; her failure

to keep the house sanitary; and her emotional abuse of Christensen, evidenced by her yelling at

him and use of professions of love and other forms of emotional manipulation to bend

Christensen to her wishes.


         The parties appeared for an evidentiary hearing on the petition on November 30, 2012.

The trial court announced that " ordinarily, these are proceedings that are done without testimony.

I do rely   on   the   pleadings, and    I have   reviewed        the   pleadings   in their entirety." Verbatim Report


of   Proceedings ( VRP) ( Nov. 30, 2012)           at   3.   The parties then presented their cases.


         Sutherland mentioned incidents that he believed showed Roach' s financial exploitation,


emotional abuse, and neglect of Christensen, citing the evidence he had submitted.. This

evidence included documents showing that ( 1) Christensen' s bank accounts had been heavily

drawn on beginning in the late summer 2012 and that Roach had withdrawn money using his

ATM     cards while      he   was   hospitalized; ( 2)   that Roach had verbally abused Christensen or

engaged in emotional manipulation; and ( 3) that Roach had over -exercised Christensen and


failed to ensure safe and sanitary living conditions for him.

         Roach noted that all of Sutherland' s supporting evidence consisted of unsworn hearsay

and contended, based on evidence she had submitted, that she had cared for Christensen




  In early November, 2012, Loretta and Jessica had exercised their powers to declare Christensen
incompetent, making Sutherland the trustee                   of   the trust.
No. 44340 -6 -II



appropriately. In support she had offered evidence that ( 1) exercise was an appropriate treatment

for Parkinson'     s   disease, ( 2) Christensen' s doctors appear to have approved of her care, and ( 3)


some people believed that she had cared for him well; she also offered heavily redacted financial

records that she contended showed no financial exploitation.


         In an oral ruling, the trial court found Roach had committed acts of financial exploitation,

neglect, and emotional abuse.



         The finding of financial exploitation was based on three pieces of evidence:

Christensen' s uncharacteristic bank account withdrawals in the six months before the protection

order   hearing;   Roach' s    agreement    to   work   for $ 100   a day, which the trial court believed to be

out -of l-ine with caregiver salaries in the area and which was financially unsustainable for

Christensen; and Roach' s use of Christensen' s ATM card to withdraw money. While making its

finding of financial exploitation, the trial court found all of the financial evidence Roach offered

lacking in credibility.

         The finding of neglect was based on three pieces of evidence: Roach' s failure, despite

being Christensen' s caregiver, to keep his house clean and orderly, including failing to keep his

stairs free of tripping hazards, which led.to his fall and hospitalization; Roach' s withholding of

medicine from Christensen; and Roach' s over -exercising of Christensen.

         The   finding      of emotional abuse was       based   on      two   pieces of evidence:    Sutherland' s


evidence that Roach had yelled.at Christensen in an abusive manner and the trial court' s personal


observation of how Roach' s crying upset Christensen.

         The trial     court entered a written order       stating that "[ t] he [ c] ourt [ f]inds [ b] ased [ u] pon the


 c] ourt [ r] ecord ... [   that] Respondent committed acts of abandonment, abuse, neglect, and/ or


financial   exploitation of     the   vulnerable adult."     CP     at   374.   Accordingly,   the   court   granted the
No. 44340 -6 -II



relief sought in the petition, including restraining Roach from nearing or contacting Christensen,

approaching his home, committing or threatening to commit various acts of abuse, neglect,

financial exploitation, or physical harm against Christensen, and requiring her to account for any

and all money that she had received from him.

           Roach appeals.


                                                  ANALYSIS


                                                    I. VENUE


           Roach contends that venue was improper in Kitsap County because she and Christensen

reside in King County. Christensen contends that Roach waived the issue.2 Christensen is
correct.




           In Washington, venue is controlled by statute. Eubanks v. Brown, 180 Wash. 2d 590, 595,

327 P.3d 635 ( 2014). The plaintiff in an action possesses the initial right to choose venue.


Eubanks, 180 Wash. 2d      at   595.   If the plaintiff fails to select a proper venue, the defendant may

object or request a transfer to a proper venue. Eubanks, 180 Wash. 2d at 595. A defendant who


fails to take one of those two steps waives any claim of venue -related error. Eubanks, 180
Wash. 2d at 595


           In the trial court, Roach did not object to the Kitsap County proceedings or move to change

venue. By failing to do so, she waived any claim of error. Eubanks, 180 Wash. 2d at 595.

                                               II. TRIAL BY JURY


           Roach claims that the proceedings in the trial court infringed on her right to trial by jury.

Christensen argues that Roach had no constitutional right to trial by jury because of the equitable

nature of the proceeding. We agree with Christensen.



2 Christensen makes these arguments through his guardians.

                                                        7
No. 44340 -6 -II




            The right to a jury trial in civil proceedings is guaranteed by article I, section 21 of the

Washington Constitution,                which states         that "[   t] he right of a trial by jury shall remain inviolate."

We interpret the provisions of article I, section 21 by looking " to the right as it existed at the time

of   the   constitution' s adoption           in 1889."       Sofie    v.   Fibreboard   Corp.,   112 Wash. 2d 636, 645, 771
P. M 711, 780 RM 260 ( 1989).                   At that time, the right to trial by jury did not attach to purely

equitable matters.           Brown      v.   Safeway    Stores, Inc., 94 Wash. 2d 359, 365, 617 P.2d 704 ( 1980). To


determine whether a claim is purely equitable, we consider, among other things, the issues

involved and the type of relief sought. Auburn Mech., Inc. v. Lydig Constr., Inc., 89 Wash. App.
893, 899, 951 P.2d 311 ( 1998) (               quoting Brown, 94 Wash. 2d at 368 ( quoting Scavenius v.

Manchester Port Dist., 2 Wn.                  App.     126, 129- 30, 467 P.2d 372 (         1970)); Chauffers, Teamsters, &

Helpers Local No. 391 v. Terry, 494 U.S. 558, 565, 110 S. Ct. 1339, 108 L. Ed. 2d 519 ( 1990).

            Roach had no right to a jury trial in these proceedings. An order of protection is a form

of   injunction. Blackmon            v.   Blackmon, 155 Wn.                 App.   715, 721, 230 P.3d 233 ( 2010). Because


injunctions        are "   distinctly   an equitable         remedy ... `       frequently termed the strong arm of equity,"'

Kucera       v.   Department of Transportation, 140 Wash. 2d 200, 209, 995 P.2d 63 ( 2000), a proceeding


 for   an    injunction is     an equitable          proceeding."           Tradewell Stores, Inc.   v.   T.B. &   M.,Inc., 7 Wn.


App.       424, 427- 28, 500 P.2d 1290 ( 1972).                 Consequently, this was the type of equitable

proceeding to         which    the   jury    trial   right   does   not attach.      See Brown, 94 Wn,2d       at   365.
No. 44340 -6 -II



                                                      III. DUE PROCESS


             Roach also contends that the trial court violated her right to due process by ( 1) failing to

offer her the opportunity to cross- examine3 the witnesses against her and ( 2) failing to offer her

the chance to testify on her behalf. We disagree.

             Both the state and federal constitutions protect against state deprivation of "life, liberty,

or   property,    without   due   process of    law." UNITED STATES CONST.             amend.    XIV, § 1;


WASHINGTON CONST.            art.   I, § 3.   Due process is a flexible concept and the protections it requires


vary based on specific circumstances. Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct. 893, 47
L. Ed. 2d 18 ( 1976) (      quoting Morrisey v. Brewer, 408 U.S. 471, 481, 92 S. Ct. 2593, 33 L. Ed.
2d 484 ( 1972)).


             The trial court did not deprive Roach of the opportunity to present testimony and cross-

examine witnesses. The basis of Roach' s due process claim is the trial court' s statement that


 ordinarily, these      are proceedings        that   are   done   without   testimony." VRP ( Nov. 30, 2012) at 3

 emphasis added).        That statement does not foreclose Roach' s ability to present live testimony or

cross- examine       Sutherland. Roach simply               never asked   the trial court to   allow   her to do   so.   Cf.In

re   Marriage of Rideout, 150 Wash. 2d 337, 352, 77 P.3d 1174 ( 2003) ( appellant had the


opportunity to present live testimony, with consequent cross- examination, but failed to request to

do    so).   Having failed to assert her rights, Roach cannot now complain that she was deprived of

due process. See Yakus v. United States, 321 U.S. 414, 444, 64 S. Ct. 660, 88 L. Ed. 834 ( 1944)

     No procedural principle is more familiar to this Court than that a constitutional right may be




3 On the cross examination issue, see also Gourley v. Gourley, 158 Wash. 2d 460, 467, 145 P.3d
1185 ( 2006).




                                                                   E
No. 44340 -6 -II



forfeited in criminal as well as civil cases by the failure to make timely assertion of the right

before   a    tribunal   having jurisdiction   to determine it."); see State v. Gunkel, 188 Wash. 528, 534-


35, 63 P.2d 376 ( 1936)) (      party must timely assert constitutional rights or forfeit them).

                                           IV. CONFLICT OF INTEREST


          Roach next contends that Sutherland had a conflict of interest created by his serving as

both Christensen' s attorney-in-fact and the trustee of Christensen' s living trust. Avoiding this

situation, Roach argues, requires that Sutherland not act as Christensen' s attorney- in-fact.

Christensen argues that Roach waived this claim of error by failing to properly raise it in the trial

court or cite authority in support of it. Christensen is correct.

          Generally a person may not raise an issue on appeal not raised before the trial court.

Smith    v.   Shannon, 100 Wash. 2d 26, 37, 666 P.2d 351 ( 1983); RAP 2. 5(       a).   This rule serves


principles of.equity and        judicial economy. Smith, 100 Wash. 2d      at   37. Chapter 11. 94 RCW, which


governs the powers and duties of an attorney- in-fact, has specific provisions that authorize

interested persons to petition the court to terminate a power of attorney or to restrict its exercise.

RCW 11. 94. 090.. Roach did not avail herself of these provisions or otherwise request relief


based on the claimed conflict of interest in the trial court. We decline to consider her claim of


error for the first time on appeal.


          Further, Roach' s briefing on the issue fails to comport with the rules governing appeals to

this court. RAP 10. 3( a)( 6) requires appellants to offer argument with citations to supporting

legal authority. Roach has failed to offer such support and has waived any claim of error related

to her conflict of interest argument. See Brownfield v. City of Yakima, 178 Wash. App. 850, 876,

316 P.3d 520 ( 2013).




                                                          10
No. 44340 -6 -II



                                               V. FINDINGS AND CONCLUSIONS


         Roach next contends that the trial court erred by not entering findings of fact and

conclusions of law that would enable appellate review. Christensen argues that the order itself


contained the necessary finding and conclusion. Again, we agree with Christensen.

         Division One of this court has succinctly summarized both the purposes and necessary

content of findings of fact:


                   The basic purpose and requirements of findings of fact can be summarized:
          1) in a case tried to the court, the trial court must make findings of ultimate fact
         concerning         all of   the   material    issues; ( 2) the trial court is not required to make
         findings in        regard   to every       item   of evidence   introduced in     a case; (   3) the purpose
         of findings is to enable an appellate court to review the questions raised on appeal,
         and ( 4) when it clearly appears what questions were decided by the trial court and
         the manner in which they were decided, the requirements for findings have been
         met.




Ford v. Bellingham- Whatcom County Dist. Bd. of Health, 16 Wash. App. 709, 717, 558 P.2d 821

 1977) ( citing CR 52; Bowman                  v.   Webster, 42 Wash. 2d 129, 133, 253 P.2d 934 ( 1953);                  Wold v.


Wold, 7 Wash. App. 872, 875, 503 P.2d 118 ( 1972)).

         The finding in the protection order is sufficient under that standard. The trial court found

that Roach had " committed acts of abandonment, abuse, neglect, and/ or financial exploitation."


CP at 374. Although greater detail would be preferable, that finding meets the essential

requirements of        findings      set out   in Ford,    above. 16 Wash. App. at 717. The order also contains

the trial court' s legal conclusion, which flows directly from its finding, that " as a matter of law. .

 relief ...    shall   be   granted."      CP at 374. There was no error in entering insufficient findings and

conclusions.




         Roach appears also to contend that the trial court erred by not entering findings with

regard   to   each piece of evidence           the   parties offered at   the   hearing.   As   noted,   the Ford   court   held
No. 44340 -6 -II



that " the trial court is not required to make findings in regard to every item of evidence

introduced in    a case." 16 Wash. App. at 717. Thus, the trial court had no duty to do what Roach

demands.


                                           VI. SUBSTANTIAL EVIDENCE


         Roach also contends that ( 1) substantial evidence does not support the trial court' s


finding of financial abuse because no evidence, other than the trial court' s own experience,

supports its finding that Roach' s daily rate for giving care was exorbitant and ( 2) substantial

evidence does not support the trial court' s finding of neglect because Christensen' s evidence

consisted of unsworn hearsay. We hold that substantial evidence supports the trial court' s

findings and that the trial court did not err by relying on unsworn hearsay, based on explicit

provisions in the rules of evidence.


         We review the factual findings made by the trial court in a vulnerable adult protection

order proceeding for substantial evidence. In re Pers. Restraint ofKnight, 178 Wash. App. 929,

936, 817 P.3d 1068 ( 2014). Because there is a heightened burden of proof in these proceedings,


the petitioner must marshal evidence that, in the light most favorable to him or her, allows us to


determine that a fact finder could find the necessary facts by clear, cogent, and convincing

evidence.   In   re   Dependency    of C.B., 61 Wn.     App.    280, 282- 86, 810 P.2d 518 ( 1991); Knight,
178 Wash. App. at 937. We defer to the trial court' s determinations about " the persuasiveness of

the   evidence, witness     credibility,   and   conflicting testimony."   Knight, 178 Wash. App. at 937.

Consequently, when reviewing a claim that a trial court' s findings are not supported by

substantial evidence, we " need only consider [ the] evidence favorable to the prevailing party."

Endicott v. Saul, 142 Wash. App. 899, 909, 176 P.3d 560 ( 2008).




                                                           12
No. 44340 -6 -II




        A procedural matter complicates Roach' s first allegation of error. Roach argues that


substantial evidence does not support the finding of financial abuse because the only evidence

supporting it is the trial court' s own experience about caregiver rates. The trial court' s statement

about those rates, however, was made in its oral ruling, and a party may not assign error to the

trial court' s oral ruling. El Cerrito, Inc. v. Ryndak, 60 Wash. 2d 847, 857, 376 P.2d 528 ( 1962).

Given that legal principle, we simply treat Roach' s challenge as one to the trial court' s finding

that she committed acts of financial exploitation, the finding contained in the order of

protection.4


        We hold that substantial evidence supports the trial court' s finding of financial

exploitation. "` [   F] inancial exploitation' means the illegal or improper use, control over, or


withholding of the property, income, resources, or trust funds of the vulnerable adult by any

person or entity for any person' s or entity' s profit or advantage other than for the vulnerable

adult' s profit or advantage."    RCW 74. 34. 020( 7).       Financial exploitation includes


         t] he use of deception, intimidation, or undue influence by a person or entity in a
        position of trust and confidence with a vulnerable adult to obtain or use the

        property, income, resources, or trust funds of the vulnerable adult for the benefit of
        a person or entity other than the vulnerable adult.

RCW 74. 34. 020( 7)(     a).   Whether   or not   the trial court   erred   by finding   that $   100 per day was

excessive, the record contains evidence that Roach used Christensen' s ATM card to withdraw


money while he was in the hospital and used undue influence to get him to support her claim that

he had agreed to pay the entirety of her Scandinavian vacation. From that evidence, the trial court

could reasonably find financial exploitation.


4 The use of "and/ or" in the finding in the order of protection leaves it ambiguous as to whether
the trial court found financial abuse, but that ambiguity can be resolved by turning to the trial
court' s oral ruling, State v. Hescock, 98 Wash. App. 600, 606, 989 P.2d 1251 ( 1999), which made

clear that it did.

                                                        13
No. 44340 -6 -II




           We also hold that substantial evidence supports the trial court' s finding of neglect. Under

RCW 74. 34. 020( 12)( a),


            n] eglect'   means ... a pattern of conduct or inaction by a person or entity with a
           duty of care that fails to provide the goods and services that maintain physical or
           mental health of a vulnerable adult, or that fails to avoid or prevent physical or
           mental harm or pain to a vulnerable adult.


By Roach' s own admission, she served as Christensen' s caretaker and therefore bore a duty of

care. Despite this duty, she failed to ensure a sanitary and safe living environment. Sutherland

and Christensen' s nephew found filthy conditions inside Christensen' s house, and Roach failed

to remove the clutter on Christensen' s stairs, which eventually led to his tripping and falling.

Evidence also indicates that Roach was responsible for Christensen' s October 2013


hospitalization by forcing him to over -exercise, although there is also evidence to the contrary.

Substantial evidence supports the trial court' s finding of neglect.

           Further, even if we held that the trial court erred by finding both financial abuse and

neglect, chapter      74. 34 RCW     creates a cause of action          for,   disjunctively, " cases   of abandonment,



abuse,   financial    exploitation, or neglect."          RCW 74. 34. 11 0( l) (emphasis       added).    Roach has not


challenged the trial court' s -finding that she committed emotional abuse, making it a verity on

appeal.'
            We affirm the protection order based on that finding by itself.

           Roach next contends that the trial court erred by making its findings on unsworn hearsay

evidence. ER 603 requires witnesses to testify under oath. ER 801( c) defines " hearsay" as a

 statement, other than one made by the declarant while testifying at the trial or hearing, offered

in   evidence   to   prove   the truth   of   the   matter asserted."   ER 802 makes hearsay statements




 Again, the written order is ambiguous as to whether it found neglect or abuse, but the trial
court' s oral ruling makes clear that it did.


                                                               14
No. 44340 -6 -II




inadmissible subject to exceptions made by court rule or statute. There is no requirement,

however, that a trial court apply these evidentiary rules in proceedings under chapter 74. 34

RCW. ER 1101(       c)(   4). The trial court was free to credit and use Sutherland' s evidence


regardless of whether it was unsworn or hearsay. There was no error.

                                               CONCLUSION


        We rule against Roach on her claims of error and affirm the trial court' s entry of the

order of protection.




        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance. with RCW

2. 06. 040, it is so ordered.



                                                                    i




                                                           BJC` . GEN --     J-.. -•

 We concur:


                                               J




                            A
   CHAN     NJ.,




 MELNICK, J.




                                                      15